         Case 1:20-cv-10644-WGY Document 36 Filed 04/21/20 Page 1 of 3



                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

____________________________________
                                               )
DARCY G. MCMENAMIN and                         )
GERARDO A. PORTILLO,                           )
                                               )       C.A. No. 20-10644-WGY
                       Petitioners,            )
                                               )
               v.                              )
                                               )
STEVEN J. SOUZA,                               )
                                               )
                       Respondent.             )
                                               )


                                        STATUS REPORT


       Counsel for petitioners Darcy G. McMenamin and Gerardo A. Portillo respectfully note

that it appears that Mr. Portillo has not been considered for release under the class process in the

Savino class action. Further, it appears that class counsel do not anticipate that he will be. See

Class Counsel Brief (Docket No. 104) at 2 & n.3, Savino v. Souza, C.A. No. 20-10617 (D.

Mass.) (listing remaining people to be considered through the ongoing class process). Mr.

Portillo remains detained; the government has not shown any willingness to release him

voluntarily.

       Accordingly, Petitioners’ counsel respectfully suggests that, as to Mr. Portillo, this matter

is ripe for the Court’s consideration, either on the ultimate merits of the petition, or as a question

of interim release under Mapp v. Reno. See Reply Mem. (D.E. 35) at 7-8; Savino v. Souza, No.

20-106172020 WL 1703844, at *8-9 (D. Mass. May 8, 2020).

       Attached hereto as Exhibit A is a letter from Mr. Portillo’s medical provider confirming

his elevated risk for severe illness or death from COVID-19. Counsel understand that a

                                                   1
         Case 1:20-cv-10644-WGY Document 36 Filed 04/21/20 Page 2 of 3



symptomatic detainee in Mr. Portillo’s unit was recently tested for COVID-19. See Class

Counsel Brief (Docket No. 100), Savino, at 3. Counsel respectfully suggest that immediate

action to protect Mr. Portillo’s health and safety is necessary and appropriate, particularly where

the Immigration Court has already determined that he should be released permanently into the

community.



Dated: April 21, 2020                         Respectfully submitted,

                                              /s/ Daniel L. McFadden
                                              Matthew R. Segal (BBO # 654489)
                                              Daniel McFadden (BBO # 676612)
                                              Adriana Lafaille (BBO # 680210)
                                              Laura K. McCready (BBO # 703692)
                                              AMERICAN CIVIL LIBERTIES UNION
                                              FOUNDATION OF MASSACHUSETTS, INC.
                                              211 Congress Street
                                              Boston, MA 02110
                                              (617) 482-3170
                                              msegal@aclum.org
                                              dmcfadden@aclum.org
                                              alafaille@aclum.org
                                              lmccready@aclum.org

                                              David C. Fathi (WA 24893)**
                                              Eunice H. Cho (WA 53711)**
                                              AMERICAN CIVIL LIBERTIES UNION FOUDATION,
                                              NATIONAL PRISON PROJECT
                                              915 15th St. N.W., 7th Floor
                                              Washington, DC 20005
                                              T: 202-548-6616
                                              E: dfathi@aclu.org
                                              E: echo@aclu.org

                                              Michael K. T. Tan*
                                              Anand V. Balakrishnan*
                                              Rebecca A. Ojserkis*
                                              Omar C. Jadwat*
                                              ACLU FOUNDATION IMMIGRANTS’ RIGHTS PROJECT
                                              125 Broad Street, 18th Floor
                                              New York, New York 10004

                                                 2
Case 1:20-cv-10644-WGY Document 36 Filed 04/21/20 Page 3 of 3



                           Tel: 212-549-2660
                           mtan@aclu.org
                           abalakrishnan@aclu.org
                           rojserkis@aclu.org
                           ojadwat@aclu.org

                           Sarah Sherman-Stokes (BBO# 682322)
                           Associate Director
                           IMMIGRANTS' RIGHTS AND HUMAN TRAFFICKING
                           PROGRAM
                           BOSTON UNIVERSITY SCHOOL OF LAW
                           765 Commonwealth Avenue
                           Room 1302F
                           Boston, MA 02215
                           T. 617-358-6272
                           sstokes@bu.edu

                           Susan B. Church (BBO# 639306)
                           DEMISSIE & CHURCH
                           929 Massachusetts Avenue, Suite 01
                           Cambridge, MA 02139
                           Tel. (617) 354-3944
                           sbc@demissiechurch.com

                           Kerry E. Doyle (BBO# 565648)
                           GRAVES & DOYLE
                           100 State Street, 9th Floor
                           Boston, MA 02109
                           (617) 542-6400
                           kdoyle@gravesanddoyle.com




                              3
